Court of Appeals, State of Michigan

                                              ORDER
                                                                            Karen M. Fort Hood
Inkster Housing Commission v Towana R Allen                                  Presiding Judge

Docket No.    317507                                                        Joel P. Hoekstra

LC No .       13-000079 AV                                                  Peter D. O'Connell
                                                                             Judges


               The Court orders that the January 20, 20 15 opinion is hereby AMENDED. The opinion
contained the following clerical error: The signatures at the end of the majority opinion should read
Karen M . Fort Hood and Joel P. Hoekstra.

              In all other respects, the January 20, 20 15 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                JAN2 7 2015
                                       Date